Citation Nr: 0931371	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-19 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the lumbar 
spine, including a separate evaluation for neuropathy of the 
lower extremities.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthrotomy. 

3.  Entitlement to an evaluation in excess of 10 percent for 
right knee meniscectomy.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a left ankle disability. 

5.  Entitlement to compensable evaluation for a left thumb 
disability.

6.  Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to November 
1972 and February 1973 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The RO denied an issue of service connection for radiating 
pain to the thighs and knees on the basis that the evidence 
does not show a diagnosis of radiculopathy of the lower 
extremities.  Radiculopathy, or neurological abnormalities, 
of the lower extremities associated with the Veteran's lumbar 
spine disorder is a separately ratable entity, and the Board 
finds that the issue is more appropriately stated as part of 
the rating determination concerning the service-connected 
lumbar spine disability.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for DJD of the lumbar spine, including a 
separate evaluation for neuropathy of the lower extremities, 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee arthrotomy has not manifested by 
locking, ankylosis, recurrent subluxation, lateral 
instability, impairment of the tibia and fibula or genu 
recurvatum; flexion of the left knee has been limited, at 
most, to 90 degrees and extension has always been to zero 
degrees.

2.  The Veteran's right knee meniscectomy has not manifested 
by locking, ankylosis, recurrent subluxation, lateral 
instability, impairment of the tibia and fibula or genu 
recurvatum; flexion of the right knee has been limited, at 
most, to 50 degrees and extension has always been to zero 
degrees.

3.  The Veteran's left ankle disability has not manifested by 
ankylosis, malunion of the os calcis or astragulus, 
astragalectomy or marked limitation of motion.

4.  The Veteran's left thumb disability has never manifested 
by ankylosis or inability to oppose the thumb.  

5.  The Veteran's tinea versicolor does not affect the head, 
face or neck or involve scarring; it has manifested by 
hyperpigmented lesions that do not affect at least 20 percent 
of the entire body or exposed areas, and has never required 
systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for 
left knee arthrotomy have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 
(2008).

2.  The criteria for evaluation in excess of 10 percent for 
right knee meniscectomy have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-
5263 (2008).

3.  The criteria for evaluation in excess of 10 percent for a 
left ankle disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 
(2008).

4.  The criteria for a compensable evaluation for a left 
thumb disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5224, 5228 (2008).

5.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic 
Code 7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in July 2005 that informed him of his and VA's 
respective duties in obtaining and providing evidence to 
support his claims. 

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

In the present case, the initial July 2005 notice did not 
comply with the requirements outlined in Vazques-Flores.  
Nevertheless, the Veteran was provided with compliant notice 
in a June 2008 letter, and the claims were readjudicated in 
an August 2008 supplemental statement of the case (SSOC).  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel since 
April 2006, a substantial period during the adjudication of 
the claims on appeal.  Overton v. Nicholson, 20 Vet. App. 427 
(2006).

VA has obtained the Veteran's service treatment records and 
VA records, afforded the Veteran physical examinations, and 
obtained medical opinions as to the severity of his 
disabilities.  The Veteran has not indicated the presence of 
any outstanding relevant evidence or requested VA's 
assistance in obtaining any evidence.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis 
that is established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a.
When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  Id.  

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Evaluation of the Knees

Normal ranges of motion of the knee are to zero degrees in 
extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, 
Plate II.

Diagnostic Code 5256 provides ratings for ankylosis of the 
knee.  Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling.  Extremely 
unfavorable ankylosis, in flexion at an angle of 45 degrees 
or more is to be rated 60 percent disabling.  38 U.S.C.A. 
§38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent 
subluxation or lateral instability.  Slight recurrent 
subluxation or lateral instability of the knee is rated 10 
percent disabling; moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent disabling; and 
severe recurrent subluxation or lateral instability of the 
knee is rated 30 percent disabling.  Id.  Separate disability 
ratings are possible for arthritis with limitation of motion 
under Diagnostic Codes 5003 and instability of a knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When X-ray 
findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 
4.71a.

Diagnostic Code 5259 provides a 10 percent rating for 
symptomatic removal of the semilunar cartilage.  Id.

Diagnostic Code 5260 provides ratings based on limitation of 
flexion of the leg.  Flexion of the leg limited to 60 degrees 
is rated noncompensably (zero percent) disabling; flexion of 
the leg limited to 45 degrees is rated 10 percent disabling; 
flexion of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.  See 
VAOPGCPREC 09-04 (separate ratings may be granted based on 
limitation of flexion (Diagnostic Code 5260) and limitation 
of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5261 provides ratings based on limitation of 
extension of the leg.  Extension of the leg limited to 5 
degrees is rated noncompensably (zero percent) disabling; 
extension of the leg limited to 10 degrees is rated 10 
percent disabling; extension of the leg limited to 15 degrees 
is rated 20 percent disabling; extension of the leg limited 
to 20 degrees is rated 30 percent disabling; extension of the 
leg limited to 30 degrees is rated 40 percent disabling; and 
extension of the leg limited to 45 degrees is rated 50 
percent disabling.  Id.  

Diagnostic Code 5262 provides ratings based on impairment of 
the tibia and fibula. Malunion of the tibia and fibula with 
slight knee or ankle disability is rated 10 percent 
disabling; malunion of the tibia and fibula with moderate 
knee or ankle disability is rated 20 percent disabling; and 
malunion of the tibia and fibula with marked knee or ankle 
disability is rated 30 percent disabling.  Nonunion of the 
tibia and fibula with loose motion, requiring a brace, is 
rated 40 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation 
for genu recurvatum.  Id.

Service connection was granted for postoperative arthrotomy 
of the left knee in a January 1973 rating action; a 10 
percent rating was assigned.  After the Veteran's second 
period of service, by rating action of February 1984 service 
connection was established for right knee medial meniscectomy 
rated as noncompensable.  A noncompensable rating was also 
assigned for his left knee disability.  The rating for the 
left knee disability was increased to 10 percent in a May 
1991 rating decision, and the rating for the right knee 
disability was increased to 10 percent in an August 2003 
rating decision.  

The Veteran was provided a VA examination in October 2005.  
At this time he reported constant pain in his left knee below 
the patella and over the left thigh laterally.  In regards to 
the left thigh complaint, the examiner noted a prior 
diagnosis of calcific myositis.  The Veteran reported that 
the left knee would occasionally give way if he was doing 
strong pushing or pulling.  He denied weakness, swelling, 
instability, locking, fatigability or lack of endurance.  The 
Veteran did report some stiffness when sitting for long 
periods.  He reported constant pain with an intensity of 8 to 
9 out of 10.  Also noted was occasional soreness for 1 or 2 
days, for no apparent reason.  The examiner quantified the 
soreness as a 6 to 8 out of 10.  The Veteran usually took no 
medications for this pain.  The range of motion of the left 
knee was normal and without pain.  There was mild to moderate 
tenderness below the left patella behind the tendon, but no 
swelling of the bursa.  Examination resulted in a diagnosis 
of left knee post-traumatic DJD, status post arthrotomy.  

With respect to the right knee, the Veteran did not have many 
complaints.  He reported that this knee only bothered him on 
occasion, particularly when he climbed stairs.  He denied 
weakness, stiffness, swelling, redness, instability, giving 
way, locking, fatigability and lack of endurance.  The pain 
went away when the Veteran stopped climbing stairs.  In terms 
of flare-ups, the examiner noted that they occurred usually 
when the Veteran walked up stairs, but there were otherwise 
no complaints.  The examiner quantified these flare-ups as a 
3 to 5 in severity.  Motion of the right knee was from zero 
to 115 degrees.  Pain was noted at the end of flexion.  The 
examiner diagnosed right knee status post meniscectomy, DJD.

In both knees, McMurray's, Lachman's and drawer tests were 
negative.  The collateral ligaments were stable.  There was 
no guarding of movement.  The Veteran walked well and had a 
normal gait.  There was no ankylosis.  Posture was normal and 
there was no unusual shoe wear pattern.  

The examiner remarked that it was not possible to accurately 
express in degrees of motion the additional extent of 
limitation of motion and joint function caused by pain, 
fatigue, weakness or lack of endurance or repetitive use or 
during flare-ups.  The examiner noted that repetitive 
squatting did not decrease range of motion or joint function.  
Fatiguability was noted with repetitive use.

The Veteran did not use crutches, a brace, cane, corrective 
shoes or any corrective device with respect to the knees.  
The Veteran's left knee disability interfered with his 
ability to fully enjoy recreational activities, and was felt 
to potentially interfere with forms of occupation requiring 
vigorous physical activity.  It had no effect on his usual 
occupation or activities of daily living.  His right knee had 
no effect on his usual occupation or daily activities, but 
prevented him from jogging or running.  

In September 2006, the Veteran was provided another VA 
examination.  At the time, the Veteran reported left knee 
pain at a level of 8/10 and right knee pain 7/10, with 
weakness, stiffness, swelling and instability.  He complained 
of left knee pain at a level of 9/10 and right knee pain at a 
level of 8/10 with prolonged walking.  He needed no assistive 
devices.  The examiner noted some effect on his occupation 
with prolonged walking, but that the Veteran worked through 
the pain with no effect on his daily activities.  

Active range of motion of the right knee was zero degrees of 
extension to 50 degrees of flexion.  Passive range of motion 
of the right knee was zero degrees of extension to 120 
degrees of flexion.  Active range of motion of the left knee 
was zero degrees of extension to 90 degrees of flexion.  
Passive range of motion of the left knee was zero degrees of 
extension to 120 degrees of flexion.  Bilaterally, the medial 
and collateral ligaments were normal and the anterior and 
posterior cruciate ligaments were stable.  McMurray's test 
was negative bilaterally.  There was no change in motion upon 
repeated and resisted testing and there was no weakness or 
tenderness noted.  Minimal DJD of the right knee, as well as 
DJD of the left knee with medial condyle of the distal femur, 
Pellegrini Stieda calcification, were assessed.  

In February 2008 the Veteran was afforded another VA 
examination of the joints.  At this time the Veteran reported 
7/10 pain in the knees, as well as stiffness and intermittent 
swelling, particularly of the left knee.  There was no 
reported instability.  The Veteran reported flare-ups with 
continued physical activities.  He denied any incapacitating 
episodes.  He did not use any assistive devices.  There were 
no reported episodes of dislocation or recurrent subluxation.  
The Veteran reported having taken about 80 hours of sick 
leave in the last year and diminished endurance in physical 
activities such as continued standing and ambulation, which 
was limited to about 2 to 3 blocks.  

VA examination in February 2008 noted diffuse tenderness in 
both knees.  The left knee showed mild diffuse swelling, 
without warmth or erythema.  Extension was to zero degrees 
bilaterally.  Flexion was to 110 degrees in the left knee and 
to 120 degrees in the right knee, with end-range pain in both 
knees.  Lachman and McMurray tests were negative.  There was 
no additional limitation with repetitive use times 3.  There 
was no change in range of motion.  There was guarding on 
movement of the left knee.  The Veteran's gait was guarded 
and antalgic.  There was no ankylosis.  The examiner assessed 
residuals of left knee arthrotomy, DJD and residuals of right 
knee meniscectomy; with both knees, patellofemoral pain 
syndrome, calcification of ligament by X-rays.  

Initially, the Board points out that Diagnostic Codes 5256, 
5257, 5258, 5259, 5262 and 5263 cannot provide for a higher 
evaluation for either knee.  As outlined above, ankylosis, 
recurrent subluxation or instability, and dislocated 
semilunar cartilage have not been demonstrated.  Moreover, 
because 10 percent is the maximum evaluation provided for 
symptomatic removal of the semilunar cartilage, these 
criteria are not for consideration.  No impairment of the 
tibia and fibula has been demonstrated.  Genu recurvatum has 
not been shown.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In order to attain evaluations in excess of 10 percent for 
each knee, the criteria for such an evaluation must be met 
under either Diagnostic Code 5260 or 5261, which provide for 
evaluation of limitation of flexion and extension, 
respectively.  In this regard, the Board notes that the 
evidence, as outlined above, with consideration of the DeLuca 
factors, has never shown flexion limited to 30 degrees or 
less or extension limited to 15 degrees or more.  At VA 
examination in October 2005, range of motion in the left knee 
was normal and without pain.  At this time, in the right 
knee, extension was full to zero degrees, and flexion was 
limited to 115 degrees.  VA examination in September 2006 
showed active flexion to 50 degrees in the right knee and to 
90 degrees in the left knee, but passive flexion to 120 
degrees in both knees, as well as full extension.  The latest 
VA examination in February 2008 showed full extension 
bilaterally, and flexion to 110 degrees in the left knee and 
flexion to 120 degrees in the right knee.  Accordingly, as 
the evidence has never shown flexion limited to 30 degrees or 
less or extension limited to 15 degrees or more, evaluations 
in excess of 10 percent are not warranted.  

Evaluation of the Left Ankle

Ankylosis (bony fixation) of either ankle, depending upon the 
favorability of the angle of fixation, warrants evaluation 
from 20 to 40 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  Limitation of motion of the ankle which is moderate 
warrants a 10 percent evaluation and marked warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Ankylosis of the subastralgar or tarsal joint in good weight-
bearing position warrants a 10 percent evaluation, while such 
ankylosis in a poor weight-bearing position warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5272.  
Malunion of the os calcis or astragalus with moderate 
deformity warrants a 10 percent evaluation, and marked 
deformity warrants a 20 percent evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5273.  Astragalectomy warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5274 
(2008).

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.   

The terms "moderate," and "marked" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2008).  All evidence must be evaluated in arriving at a 
decision regarding a higher rating.  38 C.F.R. §§ 4.2, 4.6 
(2008).

Service connection for left ankle fracture residuals was 
granted in a February 1984 rating action; a noncompensable 
rating was assigned.  The rating was increased to 10 percent 
in an August 2003 rating action.

At the October 2005 VA examination, the Veteran related that 
his left ankle was "OK most of the time."  He reported 
occasional soreness for 1 or 2 days, but no weakness, 
stiffness, swelling, instability, giving way, locking, 
fatigability or lack of endurance.  The left ankle had no 
effect on the Veteran's usual occupation or daily activities.  
Range of motion was normal and without pain.  Repetitive 
motion of this ankle did not decrease range of motion or 
joint function.  Examination showed normal stability of the 
ankle.  There was no effusion, swelling, painful motion or 
tenderness.  There was no abnormal movement or guarding of 
movement.  The Veteran walked well and had a normal gait.  
Left ankle fracture with minimal residual was diagnosed.  

At his September 2006 VA examination of the joints, the 
Veteran reported pain at a level of 5/10 in the left ankle, 
as well as weakness and stiffness.  He denied any flare-ups.  
Dorsiflexion of the ankle was from zero to 20 degrees.  
Plantar flexion was from zero to 45 degrees.  Inversion was 
from zero to 30 degrees and eversion was from zero to 20 
degrees.  No pain on motion was noted with motion of the left 
ankle and there was no change in motion upon repeated and 
resisted testing.  There was no pain, weakness or tenderness 
noted on examination.  The Veteran had a normal gait and 
ankylosis was not present.  The examiner assessed left ankle 
strain.  

Examination of the left ankle in February 2008 showed 
tenderness in the intermalleolar region, without swelling.  
Dorsiflexion was to 10 degrees.  Plantarflexion was to 20 
degrees.  Inversion was 15 degrees.  Eversion was to 5 
degrees.  End-range pain was noted in all directions.  There 
was no additional limitation with repetitive use times 3.  
There was no change in range of motion.  There was guarding 
on movement.  The Veteran's gait was guarded and antalgic.  
There was no ankylosis.  The examiner diagnosed residuals of 
left ankle fracture, with left ankle strain, hypertrophic 
changes by X-rays.  

Several diagnostic codes pertaining to evaluation of ankle 
disabilities are inapplicable in this case.  In this regard, 
the Board notes the absence of evidence showing ankylosis, 
malunion of the os calcis or astragulus or astragalectomy.  
See 38 C.F.R. § Diagnostic Codes 5270, 5272, 5273, 5274.  
Accordingly, these diagnostic codes are not for 
consideration.  See Butts, 5 Vet. App. at 538.

To establish entitlement to an evaluation in excess of 10 
percent the evidence must show marked limitation of motion of 
the left ankle.  In this regard, the Board notes that VA 
examinations in October 2005 and September 2006 showed normal 
range of motion of the ankle.  Examination in February 2008 
showed tenderness without swelling, dorsiflexion to 10 
degrees (out of 20) and plantar flexion to 20 degrees (out of 
45).  All of these examinations took the DeLuca factors into 
consideration.  In other words, at most, the Veteran has 
retained approximately half of the range of motion in the 
left ankle.  The Board thus does not find that range of 
motion in the left ankle has been markedly limited.  
Accordingly, the claim must be denied.  

Evaluation of the Left Thumb

Under Diagnostic Code 5224, ankylosis of the thumb warrants a 
10 percent rating for favorable ankylosis of the thumb of 
either hand, and warrants a 20 percent rating for unfavorable 
ankylosis of the thumb of either the minor or the major hand.  
38 C.F.R. § 4.71a.

Under Diagnostic Code 5228, limitation of motion of the thumb 
warrants a 20 percent disability rating for a gap of more 
than two inches (5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  A 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers, warrants a 10 percent evaluation for both the major 
and minor thumb.  A gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers, warrants a noncompensable 
evaluation.  Id.  

Service connection for residuals of left thumb fracture was 
granted in a rating decision of February 1984.  A 
noncompensable rating was assigned, and that rating has 
remained in effect.

At his October 2005 VA examination the Veteran stated that he 
had no residuals of his left thumb fracture.  He related that 
he was unsure of which thumb he had actually broken, either 
the left or the right.  Examination resulted in a diagnosis 
of left thumb fracture, no residuals.  It was noted that the 
Veteran was right-hand dominant.  

At the September 2006 VA examination, the Veteran had no 
complaints regarding the left thumb.  He denied any flare-
ups.  Examination showed full range of motion in the left 
thumb, without pain or difficulty.  The Veteran had good grip 
strength with push, pull and twist.  There was good 
juxtaposition with the other fingers and palm with no gaps.  
There was no pain on motion.  There was no change upon 
repeated motion.  The examiner assessed left thumb strain 
resolved without residuals.  

At VA examination in February 2008, the examiner noted 
tenderness in the proximal phalanx of the left thumb, with 
flexion limited to 30 degrees and extension to 100 degrees, 
with end-range pain.  Residuals of left thumb fracture 
without impairment in the grip and grasp was assessed.  The 
Veteran was able to oppose the left thumb with the transverse 
crease of the palm.

Entitlement to a compensable evaluation is not warranted for 
a left thumb disability.  At no time during the present claim 
and appeal has the Veteran's left thumb disability been 
manifested by ankylosis.  At VA examinations in October 2005 
and September 2006 no residuals of a left thumb fracture were 
found.  At examination in September 2006 the Veteran was able 
to oppose this thumb to each finger with no gapping.  
Moreover, although some tenderness and end-range pain was 
noted at the February 2008 VA examination, the Veteran 
clearly retained the ability to oppose his thumb.  Under 
these circumstances, a compensable evaluation is not 
warranted.  

The Board notes that consideration must be given to any 
additional functional impairment of the various joints due to 
such factors as weakness, pain, fatiguability and 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the various examinations have found little, if any, 
additional functional impairment attributable to such factors 
in the joints that are the subject of this appeal.  The Board 
finds that the ratings assigned are appropriate for the 
disabilities shown and that there is no additional limitation 
warranting higher ratings even considering 38 C.F.R. §§ 4.10, 
4.40 and 4.45 and Deluca.

Evaluation of Tinea Versicolor

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria of Diagnostic Code 7806 or as disfigurement of the 
head, face, or neck (Diagnostic Code 7800) or scars 
(Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending 
upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected; and, no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected; or, systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected; or, constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118. 

Service connection was granted for tinea versicolor in a 
February 1984 rating decision; a noncompensable rating was 
assigned.  The ratingwas increased to 10 percent in a May 
1991 rating action..  

At an October 2005 VA examination, the examiner noted that 
the Veteran had not been treated for his skin condition in 
the past 4 years.  The Veteran reported that his doctor had 
quit giving him medication due to lack of improvement and 
recurrences, especially in summer when he sweated the most.  
The Veteran described itching and stinging on the upper back, 
as well as itching on the left lower extremity.  

Examination at this time showed eczema over the left lower 
extremity posteriorily over the lower half of the thigh, 
popliteal area and over the upper part of the calf.  Tinea 
versicolor was present over the upper back and on the middle 
of the upper back.  The examiner noted that these were not 
exposed areas.  The examiner diagnosed tinea versicolor of 
the upper back and eczema of the left lower extremity.  

In September 2006 the Veteran was once again provided a VA 
examination of the skin.  At the time of this examination, 
the Veteran was not using any medications to treat his skin 
condition.  It was noted that his last medication in this 
regard was used about 5 to 6 years prior. The Veteran 
described an itchy and stinging sensation with no systemic 
symptoms.  Examination showed skin color changes on the upper 
back, chest and both upper arms.  Zero percent of the exposed 
body and 10 percent of the total body was affected.  Tinea 
versicolor was assessed.  

An April 2007 VA treatment note reflects tinea-type skin 
lesions on the forearms.  Also noted were multiple very small 
hypopigmented maculopapular areas on the back.  Possible 
tinea versicolor was assessed and treatment with Lamisil 
cream was recommended.  

In February 2008, the Veteran was once again provided a VA 
examination of the skin.  At this time, it was noted that the 
Veteran was not then using any medications to treat his skin 
condition.  The Veteran reported the symptoms of a rash and 
pruritis at times.  Examination showed various dime-sized 
lesions of tinea versicolor rash.  These areas were slightly 
hyperpigmented compared to the surrounding skin and were 
distributed in the central portion of the chest wall and in 
the dorsal spine on either side.  Such lesions were also 
noted on the bilateral upper arms on the lateral aspect. The 
extent of the exposed areas was less than 1 percent and was 1 
to 2 percent of unexposed areas.  Chronic tinea versicolor 
was diagnosed.  

The Board notes that Diagnostic Code 7806 is the appropriate 
diagnostic code for evaluation of the Veteran's tinea 
versicolor.  The evidence outlined above shows that this 
condition does not affect the head, face or neck.  It also 
does not involve scarring.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  

In order to establish an evaluation in excess of 10 percent 
for tinea versicolor, the evidence must show that at least 20 
percent of the entire body or of exposed areas is affected, 
or that systemic therapy is required.  In the present case, 
VA examination has not shown that at least 20 percent of the 
entire body or exposed areas are affected.  See VA 
examination reports dated in September 2006 and February 
2008.  Moreover, although the Veteran had apparently been 
prescribed topical medication, there is no evidence of 
required systemic therapy.  For these reasons, the claim must 
be denied.  

Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Moreover, he has not been 
hospitalized for his disabilities during the appeal period, 
and the examinations reflected no significant interference 
with his employment due to any of these disabilities.  
Consequently, referral for extraschedular consideration is 
not warranted.



ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee arthrotomy is denied. 

Entitlement to an evaluation in excess of 10 percent for 
right knee meniscectomy is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
left ankle disability is denied. 

Entitlement to compensable evaluation for a left thumb 
disability is denied.

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor is denied. 


REMAND

The Veteran was last provided a VA examination of the spine 
in February 2008.  At the time of this examination, the 
Veteran was unable to do forward flexion of the lumbar spine 
as he related having severe pain.  He was previously provided 
a VA examination in September 2006 and at that time he was 
able to fully flex his lumbar spine to 90 degrees.  The 
February 2008 VA examiner did not discuss the marked 
discrepancy between the February 2008 and September 2006 
examinations and he did not address, as requested, whether 
the measurements matched known pathology.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes.  See 38 C.F.R. § 4.2.  Accordingly, 
further examination is necessary to decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination to determine the extent of 
his service-connected DJD of the lumbar 
spine.  The claims folder must be made 
available to the examiner for review as 
part of the examination.  All indicated 
tests and studies, including range of 
motion testing, should be undertaken.  

The examiner is specifically asked to 
address the range of motion discrepancies 
between the September 2006 and February 
2008 VA examination reports.  The 
examiner is asked to comment on whether 
the obtained goniometrics match the known 
pathology of the Veteran's low back 
disability.  

Neurologic examination should also be 
accomplished to determine whether or not 
the Veteran exhibits neurological 
abnormalities associated with his lumbar 
spine disorder that would be separately 
ratable under an appropriate diagnostic 
code.  The examiner should also state 
whether or not the Veteran has 
incapacitating episodes and, if so, the 
total duration of the episodes during the 
previous year.

The examiner is requested to provide a 
rationale for any opinion expressed.  If 
the examiner finds it impossible to 
provide any requested opinion without 
resort to pure speculation, he or she 
should so indicate and explain why such 
opinion cannot be made.

2.  Thereafter, the AMC/RO should then 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a SSOC that addresses 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations, if not previously provided, 
considered.  The appellant and his 
representative should be given an 
opportunity to respond to the SSOC, 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


